IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF DISCIPLINE OF                       No. 64457
                 MARTIN G. CROWLEY, BAR NO. 3049.




                IN THE MATTER OF DISCIPLINE OF                        No. 68200
                MARTIN G. CROWLEY, BAR NO. 3049.
                                                                                FILED
                                                                                MAY 0 9 2016
                                                                           CL           E K. LINDEMAN


                                                                           BY       I

                                                                                HIEF D -
                                                                                       E
                                                                                        Ali* E '1<11:
                                                                                                 iii
                                                                                                   1


                                    ORDER OF PUBLIC REPRIMAND
                            Docket No. 68200 is a review of a Northern Nevada
                Disciplinary Board hearing panel's recommendation that this court hold
                suspended attorney Martin Crowley in contempt for violating the order
                suspending him from the practice of law.   See In re Discipline of Crowley,
                Docket No. 59895 (Order of Suspension, July 22, 2013). 1
                            The panel determined that Crowley violated the suspension
                order by (1) failing to timely pay the costs of the prior disciplinary
                proceeding, (2) failing to meet the notice requirements of SCR 115, and (3)
                continuing to practice law after his suspension. The panel concluded that
                in so doing, Crowley violated SCR 102.5 (aggravation and mitigation),
                SCR 115 (notice of change in license status; winding down of practice):
                RPC 3.4(c) (fairness to opposing party and counsel: knowingly disobey an


                      'Docket No: 64457 consists of Crowley's_ motion to stay the order
                suspending him from the practice of law. No good cause appearing, we
                deny the motion, and Docket No. 64457 is now closed.

SUPREME COURT
     OF
   NEVADA



                                                                                         cp -)q5toz
101 1947A ,
                obligation under the rules of a tribunal); RPC 5.5(a) (unauthorized
                practice of law); and RPC 8.4 (misconduct). The panel recommended that
                this court issue an order finding Crowley in contempt and directing him to
                pay the costs of this disciplinary proceeding.
                            We employ a deferential standard of review with respect to the
                hearing panel's findings of fact, SCR 105(3)(b), and thus, will not set them
                aside unless they are clearly erroneous or not supported by substantial
                evidence, see generally Sowers v. Forest Hills Subdivision, 129 Nev., Adv.
                Op. 9, 294 P.3d 427, 432 (2013); Ogawa v. Ogawa, 125 Nev. 660, 668, 221
                P.3d 699, 704 (2009). In contrast, we review de novo a disciplinary panel's
                conclusions of law and recommended discipline. SCR 105(3)(b); In re
                Discipline of Stu.hff, 108 Nev. 629, 633, 837 P.2d 853, 855 (1992).
                            While he argues that his actions were justified or mitigated,
                Crowley admits, and the record supports, that he violated the suspension
                order by (1) failing to pay the costs of the prior disciplinary proceeding, (2)
                failing to comply with the notice requirements of SCR 115, and (3) by
                practicing law in signing a demand letter in personal injury case several
                weeks after he was suspended.
                            Crowley denies that his other actions as determined by the
                disciplinary panel were improper. We conclude that; in addition to signing
                the demand letter in the personal injury case after he was suspended,
                Crowley's actions in meeting with a client to review a trust document and
                writing a letter regarding his conclusions based on that review also
                constituted the practice of law in violation of the suspension order. See In
                re Discipline of Lerner, 124 Nev. 1232, 1241-42, 197 P.3d 1067, 1074
                (2008) (application of law to facts and "advising a client about his or her
                legal rights and recommending future actions" constitutes practice of law);

SUPREME COURT
     OF
   NEVADA
                 In re Burrell, 882 P.2d 1257, 1260 (Alaska 1994) (writing the "type of
                 letter an attorney would write on a client's behalf' constitutes the practice
                 of law); In re Jones, 241 P.3d 90 (Kan. 2010) (while an attorney who has
                been suspended from the practice of law is permitted to work as a
                paralegal or similar for a licensed attorney, the suspended lawyer's
                functions must be limited exclusively to work of a preparatory nature
                under the supervision of the licensed attorney and must not involve client
                contact); State v Schumacher, 519 P.2d 1116 (Kan. 1974) (along with
                numerous other violations, preparing correspondence concerning legal
                matters while suspended supported holding attorney in contempt for
                violating prior disciplinary order);      Attorney Grievance Comm '12
                Brennan, 714 A.2d 157 (Md. 1998) (in context of reviewing licensed
                attorney's conduct in assisting with the unauthorized practice of law, court
                determined that a suspended attorney engaged in the practice of law when
                • he failed to disclose to clients during meeting to discuss representation in
                a matter that he was suspended and accepted fee from them, even though
                his further involvement was limited to nonlegal work). 2
                             The purpose of attorney discipline is to protect the public, the
                courts, and the legal profession, not to punish the attorney.    State Bar of
                Nev. v. Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28 (1988). In
                determining appropriate attorney discipline, this court considers four
                factors: "the duty violated, the lawyer's mental state, the potential or
                actual injury caused by the lawyer's misconduct, and the existence of
                aggravating or mitigating factors." In re Discipline of Lerner, 124 Nev. at

                      2 Substantial  evidence does not support that the other actions
                identified by the panel constitute sanctionable violations of the suspension
                order.

SUPREME COURT
     OF
   NEVADA
                                                      3
  34,A
                     1246, 197 P.3d at 1077. We conclude that contempt is not the appropriate
                     remedy here and therefore decline the panel's recommendation that we
                     issue an order finding Crowley in contempt; however, we also conclude
                     that discipline is warranted for Crowley's violations of the suspension
                     order. Considering the relevant factors, we conclude that a public
                     reprimand is the appropriate discipline      See ABA Standards for Imposing
                     Lawyer Sanctions, Compendium of Professional Responsibility Rules &
                     Standards, Standard 8.3(a) (2015) (indicating that a public "irieprimand is
                     generally appropriate when a lawyer negligently violates the terms of a
                     prior disciplinary order and such violation causes injury or potential
                     injury to a client, the public, the legal system, or the profession").
                                 Accordingly, we hereby publicly reprimand Martin Crowley for
                     violating the suspension order as described above. We admonish Crowley
                     that further instances of practicing law while suspended may result in
                     additional, harsher discipline, including disbarment.         See id. Standard
                     8.1(a) (providing for disbarment when a previously disciplined lawyer
                     intentionally or knowingly violates the terms of a disciplinary order,
                     causing injury to a client, the public, legal system. or the profession).




SUPREME COURT
       OF
     NEVADA
                                                            4
(0) 1917A cr..4;to
                Finally, Crowley shall pay the costs of the disciplinary proceeding in
                Docket No. 68022 prior to applying for reinstatement.'
                               It is so ORDERED.


                                              cutAct---c         ,
                                           Parraguirre


                               teetteit
                                     ,A.

                Hardest




                Giblions



                DOUGLAS, J., with whom SAITTA, J., agrees dissenting:
                               I dissent, as I do not believe that a public reprimand is an
                adequate sanction for Crowley's violations of the suspension order.




                                                       HHHLHH:



                I conQux-;-,


                ' Atifel                      ,   J.
                Saitta




                       'This is in addition to the conditions set forth in the suspension
                order in Docket No. 59895.

SUPREME COURT
        OF
     NEVADA
                                                         5
(0) 1947A
                cc: Chair, Northern Nevada Disciplinary Board
                     Martin G. Crowley
                     C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Office. U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                  6
fly 1947A